Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 6-14, 16-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 6 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 6 inventive: wherein the spout counterpart features a functional element in fluid communication with the outlet opening of the spout counterpart, the functional element being arranged downstream of the outlet opening with regard to a stream direction of the fluid communication from the spout body to the outlet opening, wherein the functional element, in the final position of the spout, is arranged to influence the liquid communication downstream of the outlet opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754